DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-17 are currently pending.  This office action is in response to the amendment filed on 07/21/2021. 
                                                                Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites a structure “R1 which is selected from a compound selected from the group” and further recites “wherein the terminal function group of R1 is coupled to form the compounds of Formulas II, IV and V”.   This renders the claim indefinite as the R1 indicated in the formula II, IV and V is not a separate compound but is a group and as such it is unclear what structure is being claimed. It should be noted that this would also raise issues in the dependent claims that indicate R1 group such as claims 3 and 4. Additionally there is not enough antecedent basis for the indication of the “the terminal function group” which further renders the claim indefinite. 
 
Concerning claim 8 the claim recites “the mole ratio of the monomer comprising Formula (III) to the compound comprising  Formula (I) present in step (a)” which renders the claim indefinite as it is not clear if this is an indication that Formula (III) is present in step (a) or if this is an indication that the toatal amount of Formula (III) used in the method is compared to the amount of formula (I) in step (a). It should be noted that claim 1 indicates that the monomer comprising formula (III) is present in step (b) of the formula. It
Concerning claims 9  the claim recites “ the ratio of the second catalyst to the compound comprising Formula (I) present in step (a)” which makes it unclear if the second catalyst is present in step (a) or if this is a reference to the amount of the second catalyst present in step (b) being compared to the compound of the particular formula present in step (a).  Additionally it is not clear what kind off ratio the indicated ratio is. Molar, mass, volume? As such this additionally renders the claim indefinite. 
Concerning claim 13 the claim recites “wherein the ratio of the ring opening metathesis polymerization (ROMP) catalyst to the compound comprising Formula (I) in step (a)” however there is no indication of the presence of the ring opening metathesis polymerization catalyst in the step (a) of claim 1 so it is not clear if this requires that catalyst to be present in step (a) or if this is a comparison to the amount of the catalyst present in the entire method to the amount of the compound comprising the formula (I) present in step (a).  Additionally it is not clear what kind off ratio the indicated ratio is. Molar, mass, volume? As such this additionally renders the claim indefinite. 

Claims 2-7, 10-12, 14-17 are rejected as being dependent from a rejected base claim. 

                                                                       Allowable Subject Matter
4.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims are allowable over the closest prior art of record Hustad (US 2016/0251508 A1).

Hustad teaches a method which comprises (paragraph 0131)

    PNG
    media_image1.png
    327
    251
    media_image1.png
    Greyscale

Hustad does not teach or fairly suggest the claimed method which comprises using a silane containing initiator compound of the claimed Formula (II). 
Response to Arguments
5.	Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. Applicant has argued that appropriate correction has been made for all 112 rejections. However the corrections that have been made have resulted in new 112 rejections and have not cured all previous rejections. 
Conclusion
6.	Claims 1-17 are allowable over the prior art of record but are rejected over 112 issues. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763